DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the step of machining" in two instance, once on line 20, and once on line 21There is insufficient antecedent basis for this limitation in the claim. This rejection may by reciting “a step of machining” on line 20 instead of the first instance of “the step of machining” on line 20.
Regarding both claim 6 and claim 7, it is not clear what shape or shapes is/are encompassed by the limitation “unique shape” in claim 6 line 3 and claim 7 line 8. The specification does not provide guidance on the extent to which one shape may differ from any other shape in order to be considered “unique”. To some extent any hosel cavity for injection molding of a putter would have a similar shape to any other hosel cavity for injection molding a putter by virtue of a hosel’s overall size. Further, it is not clear whether requiring the cavity shapes be unique, absent further clarification, requires only that each of the hosel tools has a 
It is not clear which hosel cavity “the hosel cavity” on line 9 of claim 7 refers. Claim 7 introduces “a base tool with a putter head-shaped cavity and a hosel cavity” (line 7) and “a plurality of hosel core tools, each having a hosel cavity” (line 8), and it is not clear whether “the hosel cavity” on line 9 refers to the hosel cavity of the base tool or the hosel cavity of one of the plurality of hosel core tools.
Claim 7 recites the limitation "the approximate size and shape of the combination cavity" in line 13.  There is insufficient antecedent basis for this limitation in the claim. While a size and shape are inherent properties of a cavity, it is not clear from the specification that “approximate size and shape” refer to the size and shape that the cavity must have.
The term "product having the approximate size and shape of the combination cavity" in claim 7 line 13 is a relative term which renders the claim indefinite.  The term "approximate size and shape" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  If the claimed approximate size and shape are intended to refer to some degree of similarity to the combination cavity size and shape, it is not clear from the specification to what extent the product must have the size and shape of the combination cavity in order to meet the claims.
Claims 8-13 are rejected under 35 USC 112(b) because they depend on claim 7.
Claim 8 recites the limitation "the plasma polishing chamber" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 introduces a chamber, but does not identify this chamber as a plasma polishing chamber.
Claims 9-13 are further rejected under 35 USC 112(b) because they depend on claim 8
Claim 11 recites the limitation "the current" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 8 introduces voltage levels, not a current.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US8007370) in view of Specht (US6860820), Podhorský (Podhorský, Štefan, and Martin Bajčičák. "Plasma polishing of stainless steels–the electrolyte concentration vs. gloss level." Vedecké Práce Materiálovotechnologickej Fakulty Slovenskej Technickej Univerzity v Bratislave so Sídlom v Trnave 26.42 (2018): 171-176), and Elsner (US 6319437). Hirsch is cited in the IDS dated December 23, 2019.
Regarding claim 1, Hirsch discloses blending a metal powder with a polymer to create a stock feed material (column 2 lines 51-53, column 3 lines 17-19, column 4 lines 29-35). Hirsch discloses that consistency of the feedstock is achieved by employing high shear mixing (column 3 lines 19-21) which necessitates mixing in some apparatus which meets the broadest reasonable interpretation of a mixer Hirsch discloses heating the stock feed material to create a liquid metal material (slurry column 3 lines 17-19). Hirsch discloses injecting the liquid metal material into a tool (column 3 lines 13-16, Figs. 1-3). Hirsch discloses that an intermediate product (green part) cools immediately following removal from the mold (column 4 lines 57-59), but that the heating is provided prior to injecting the material into the mold (column 3 lines 12-16); therefore, some degree of cooling the liquid metal material must occur within the mold to create the intermediate product (column 4 lines 57-59, Figures 1-3). Hirsch discloses machining the intermediate product (column 5 lines 52-58). Hirsch discloses that the process creates a finished golf club head (putter title, column 1 lines 5-7). 
Hirsch discloses that features of the mold determine the shape of the intermediate part (column 6 lines 56-59), but Hirsch does not disclose the claimed features of providing specific mold tools.

Both Hirsch and Specht teach manufacturing putters through injection molding. 
The mold in the process disclosed by Hirsch must necessarily be assembled to some extent. It would have been obvious to one of ordinary skill in the art to form the mold in the process disclosed by Hirsch through the separate assembly of body and hosel portions to form a combined tool as taught by Specht. Hirsch teaches that features of the mold determine the features of the formed product (column 6 lines 56-59), and Specht teaches that separate assembly of mold portions are effective for producing putter heads.
Hirsch discloses generally polishing the finished product (column 5 lines 53-56), but Hirsch does not disclose the claimed plasma polishing.
Podhorský teaches plasma polishing stainless steel specimens (Materials and Procedures first paragraph page 154). Podhorský teaches placing the intermediate product into the electrolytic solution to form the finished polished product (Results first paragraph page 155). Podhorský teaches that the plasma polishing has the advantages of treating the entire surface of complex shapes while using environmentally harmless solutions (Introduction second paragraph pages 152-153). 
Hirsch teaches stainless steel as putter materials (column 3 lines 6-11); therefore, both Hirsch and Podhorský teach finishing stainless steel workpieces.
It would have been obvious for one of ordinary skill in the art to use the plasma polishing process taught by Podhorský to finish the putter head taught by Hirsch because Hirsch teaches 
Hirsch discloses heating the stock feed material to create a liquid metal material (column 3 lines 17-19), but Hirsch does not disclose that the heating occurs in a hopper.
Elsner teaches forming golf club heads through injection molding feed mixtures of inorganic powder material and binder (column 1 lines 4-8, column 3 lines 16-26). Elsner teaches that in the injection molding process, the feed is heating in a hopper prior to injecting into a mold (column 1 lines 60-67).
Both Hirsch and Elsner teach forming golf club heads through injection molding mixtures of inorganic powder material and binder.
The heating disclosed by Hirsch (column 3 lines 17-19) must be supplied by some mechanism. Given Hirsch’s silence on heating mechanism, it would have been necessary for one of ordinary skill in the art to look to the art to determine how to heat the feed disclosed by Hirsch. In looking to the art, it would have been obvious for one of ordinary skill in the art to use the heating in a hopper taught by Elsner as effective for manufacturing the same types of products with a similar method.
Regarding claim 2, Podhorský teaches that the plasma polishing comprises placing the specimen into an electrolytic solution (Materials and Procedures first to third paragraph page 154) which necessitates a vessel for the electrolytic solution, thereby meeting the limitation of a plasma polishing chamber. Podhorský teaches increasing the temperature (heating to keep temperature at 60°C Materials and Procedures third paragraph page 154) and voltage within the plasma polishing chamber (Materials and Procedures first to fifth paragraphs page 154). Podhorský teaches drilling holes in specimens to fix the specimens to holders to insert in the 
Regarding claim 4 Hirsch discloses that the golf club head is a putter head (title, column 1 lines 5-7).
Regarding claim 5, Hirsch discloses machining the intermediate product (column 5 lines 52-58), which would occur at some stage after the cooling, and Podhorský teaches the plasma polishing occurs after machining the specimen (blasting treated Materials and Procedures first paragraph page 154). In view of Hirsch and Podhorský, it would have been obvious for one of ordinary skill in the art to machine the intermediate product occurs after the step of cooling the liquid metal material and before the step of plasma polishing the intermediate product.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US8007370) in view of Specht (US6860820), Podhorský (Podhorský, Štefan, and Martin Bajčičák. "Plasma polishing of stainless steels–the electrolyte concentration vs. gloss level." Vedecké Práce Materiálovotechnologickej Fakulty Slovenskej Technickej Univerzity v Bratislave so Sídlom v Trnave 26.42 (2018): 171-176), and Elsner (US 6319437) as applied to claim 1 above, and further in view of Soracco (US20160151861).

Soracco teaches forming putter heads [0030], [0075] with 304 stainless steel [0043] by a powder metallurgical process [0033-35], [0043-44], [0050].
Both Hirsch and Soracco teach powder metallurgical production of stainless steel putter heads.
Considering Soracco teaches that stainless steel 304 is an effective material for powder metallurgical production of putter heads, it would have been obvious for one of ordinary skill in the art to specifically use stainless steel 304 as the metallic powder material which Hirsch discloses could be stainless steel for the same type of product. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US8007370) in view of Specht (US6860820), Podhorský (Podhorský, Štefan, and Martin Bajčičák. "Plasma polishing of stainless steels–the electrolyte concentration vs. gloss level." Vedecké Práce Materiálovotechnologickej Fakulty Slovenskej Technickej Univerzity v Bratislave so Sídlom v Trnave 26.42 (2018): 171-176), and Elsner (US 6319437) as applied to claim 1 above, and further in view of Butler (US 4842243).
Specht, which is relied upon above to teach features of the claimed plurality of tools does not teach or suggest providing at least three hosel core tools, and wherein each of the three hosel core tools comprises a hosel cavity having a unique shape.
Butler teaches molding golf clubs composed of metal (column 1 lines 6-10). Butler teaches defining the hosel cavity of the mold through at least three tool portions defining a differently shaped cavity portion (positioning recess 36, hosel cavity 20, branch portion 58 Figs. 3-7, column 6 lines 9-27, 48-64, column 7 lines 38-48). The molding assembly defined by Butler forma combination cavity with the hosel and body portions of the golf club head (Figs. 3-10). Butler teaches that the hosel tooling assembly with different portions defining different cavities 
Both Butler and Hirsch in view of Specht, Podhorský, and Elsner teach producing metal golf club heads with a combination tool that simultaneously defines base body and hosel portions of the finished golf club head.
It would have been obvious for one of ordinary skill in the art to provide at least three hosel tool portions each defining a unique shape in the process disclosed by Hirsch in view of Specht, Podhorský, and Elsner because of the increased flexibilities that Butler teaches for a tooling assembly comprising differently shaped hosel cavities for forming a golf club head body joined to a hosel portion. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US8007370) in view of Specht (US6860820) and Chen (US20190240733).
Hirsch discloses blending a metal powder with a polymer to create a stock feed material (column 2 lines 51-53, column 3 lines 17-19, column 4 lines 29-35). Hirsch discloses heating the stock feed material to create a liquid metal material (slurry column 3 lines 17-19). Hirsch discloses injecting the liquid metal material into a tool (column 3 lines 13-16, Figs. 1-3). Hirsch discloses that a first intermediate product (green part) cools immediately following removal from the mold (column 4 lines 57-59), but that the heating is provided prior to injecting the material into the mold (column 3 lines 12-16); therefore, some degree of cooling the liquid metal material must occur within the mold to create the intermediate product (column 4 lines 57-59, Figures 1-3). Hirsch discloses the shape of the mold determines the shape of the intermediate product thereby meeting the limitation of approximate size and shape of the molding tool (instant claimed combination cavity). Hirsch discloses removing the first intermediate product from the 
Hirsch discloses that features of the mold determine the shape of the intermediate part (column 6 lines 56-59), but Hirsch does not disclose the claimed features of providing specific mold tools.
Specht teaches manufacturing putters (column 1lines 11-15) through injection molding (column 6 lines 12-15). In the injection molding process Specht teaches providing a first tool comprising at least one golf club body-shaped chamber (20 Figs 10-16, column 6 lines 10-52, column 8 lines 11-19); providing a plurality of hosel core tools (armature post 39, hosel 34 Figs. 10-16, column 6 lines 10-52, column 8 lines 11-19), and  engaging one of the plurality of hosel core tools with the first tool to create a combination tool (column 6 lines 10-52). Specht shows that the portions formed by the different sections have different shape (Figs. 10-16); therefore, each of the hosel core tools of Specht must have some unique shape to some extent.
Both Hirsch and Specht teach manufacturing putters through injection molding. 
The mold in the process disclosed by Hirsch must necessarily be assembled to some extent. It would have been obvious to one of ordinary skill in the art to form the mold in the process disclosed by Hirsch through the separate assembly of body and hosel portions to form a combined tool as taught by Specht. Hirsch teaches that features of the mold determine the features of the formed product (column 6 lines 56-59), and Specht teaches that separate assembly of mold portions are effective for producing putter heads.
Because Hirsch discloses that a first intermediate product (green part) cools immediately following removal from the mold (column 4 lines 57-59), and that the heating is provided prior to injecting the material into the mold (column 3 lines 12-16), the molding tool of Hirsch must cool 
Chen teaches a process for manufacturing a portion of a golf club head [0001], [0005]. Chen teaches blending metal powder and binder (adhesive) [0021], heating the blend to form a liquid feed stock and injecting the feed into a mold [0022]. Chen teaches that the injected feed material hardens within the mold [0022].
Both Hirsch and Chen teach injection molding feed formed from heated blends of metal powder and binder to form portions of golf club heads. Hirsch teaches that the molding tool determines the shape of the intermediate to some extent (column 3 lines 2-11, column 6 lines 10-24).
Given the similarities in the processes and feed materials of Hirsch and Chen, it would have been obvious for one of ordinary skill in the art in view of Chen that the liquid material within the molding tool disclosed by Hirsh would harden to some extent in forming the first intermediate product.

Claims 8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US8007370) in view of Specht (US6860820) and Chen (US20190240733) as applied to claim 7 above, and further in view of Podhorský (Podhorský, Štefan, and Martin Bajčičák. "Plasma polishing of stainless steels–the electrolyte concentration vs. gloss level." Vedecké Práce Materiálovotechnologickej Fakulty Slovenskej Technickej Univerzity v Bratislave so Sídlom v Trnave 26.42 (2018): 171-176).
Regarding claim 8, Hirsch discloses generally polishing the finished product (column 5 lines 53-56), but Hirsch does not disclose the claimed plasma polishing.
Podhorský teaches plasma polishing stainless steel specimens (Materials and Procedures first paragraph page 154). Podhorský teaches that the plasma polishing comprises placing the specimen into an electrolytic solution (Materials and Procedures first to third 
Hirsch teaches stainless steel as putter materials (column 3 lines 6-11); therefore, both Hirsch and Podhorský teach finishing stainless steel workpieces.
It would have been obvious for one of ordinary skill in the art to use the plasma polishing process taught by Podhorský to finish the putter head taught by Hirsch because Hirsch teaches both stainless steel material (column 3 lines 6-11) and general after treatment of the formed putter (column 5 lines 53-56), Podhorský teaches particular advantages of plasma polishing (Introduction second paragraph pages 152-153), and Podhorský specifically shows the effectiveness of plasma polishing to stainless steel specimens (Materials and Procedures first paragraph page 154). Podhorský teaches drilling holes in specimens to fix the specimens to holders to insert in the electrolyte (Materials and Procedures first paragraph page 154), and that the surfaces are directly connected to electric power supply (Introduction second paragraph pages 152-153). As the specimen disclosed by Podhorský are metal fixed by holes to a holder which is connected to power source in an electrolyte solution. The holder taught by Podhorský meets the broadest reasonable interpretation in view of the disclosure of a metal tree housing, in the plasma polishing process. Podhorský teaches that the workpiece is anodically polarized in the plasma polishing process (page 152 last paragraph).
ý directly meet the claimed parameters. 
Regarding claim 12, Hirsch discloses stainless steel as putter materials (column 3 lines 6-11).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US8007370) in view of Specht (US6860820), Chen (US20190240733) and Podhorský (Podhorský, Štefan, and Martin Bajčičák. "Plasma polishing of stainless steels–the electrolyte concentration vs. gloss level." Vedecké Práce Materiálovotechnologickej Fakulty Slovenskej Technickej Univerzity v Bratislave so Sídlom v Trnave 26.42 (2018): 171-176) as applied to claims 7-8 above, and further in view of Housden (US 20200123675). 
Regarding claim 9, Podhorský teaches that the aqueous solution comprises ammonium sulphate (Materials and Procedures third paragraph page 154). Podhorský does not teach the solution comprises NaCl.
Housden teaches electrolytic plasma polishing the surfaces of workpiece [0018], which may be stainless steel [0031]. Housden teaches that the plasma polishing comprises increasing temperature and voltage levels to anodically polarize the workpiece surface in the vicinity of an electrolyte [0019]. Housden teaches using as the electrolyte aqueous solutions of salts (e.g. ammonium sulphate ((NH4)SO4, sodium bicarbonate (NaHCO3), sodium nitrate (NaNO3), 2CO3)), chlorides (e.g. ammonium chloride (NH4Cl), sodium chloride (NaCl), potassium chloride (KCl)), fluorides (e.g. ammonium fluoride (NH4F), sodium fluoride (NaF), potassium fluoride (KF)), acids (e.g. phosphoric acid (H3PO4), sulphuric acid (H2SO4)), alkalis (e.g. sodium hydroxide (NaOH), potassium hydroxide (KOH)) or a mixture thereof [0036]. HJousden thereby provides evidence that both NaCl and ammonium sulphate were known electrolytic solutes in the art of electrolytic plasma polishing stainless steel by increasing temperature and voltage levels to anodically polarize the workpiece surface, and it would have been obvious for one of ordinary skill in the art in view of Housden to substitute NaCl for ammoniums sulphate in the process to electrolytic plasma polish a stainless steel by increasing temperature and voltage levels to anodically polarize the workpiece surface in the process disclosed by Hirsch in view of Specht, Chen and Podhorský. See MPEP 2143(B) and 2144.06(II).
Regarding claim 10, Housden teaches electrolyte concentrations from 1% to 25%, preferably from 2% to 10% [0037]. In substituting NaCl as taught by Housden, it would have been obvious for one of ordinary skill in the art to use the concentrations taught by Housden. Both broad and narrow concentrations taught by Housden encompass the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US8007370) in view of Specht (US6860820), Chen (US20190240733) and Podhorský (Podhorský, Štefan, and Martin Bajčičák. "Plasma polishing of stainless steels–the electrolyte concentration vs. gloss level." Vedecké Práce Materiálovotechnologickej Fakulty Slovenskej Technickej Univerzity v Bratislave so Sídlom v Trnave 26.42 (2018): 171-176), as applied to claims 7-8 above, and further in view of Soracco (US20160151861).

Soracco teaches forming putter heads [0030], [0075] with 304 stainless steel [0043] by a powder metallurgical process [0033-35], [0043-44], [0050].
Both Hirsch and Soracco teach powder metallurgical production of stainless steel putter heads.
Considering Soracco teaches that stainless steel 304 is an effective material for powder metallurgical production of putter heads, it would have been obvious for one of ordinary skill in the art to specifically use stainless steel 304 as the metallic powder material which Hirsch discloses could be stainless steel for the same type of product. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20020049093 discloses forming a putter head from stock material formed by blending a polymer and a metal (polyurethane material integrated with a high density metal). US20020049093 forms a combination cavity formed from a base tool and hosel tool [0042].
US5665014 discloses forming a metal golf club head by forming individual pieces of the putter head, sintering the pieces, and binding the separate pieces together. Any pieces which could be an injected molded hosel portion disclosed by US5665014 is separately formed from the pieces comprising the putter body; therefore, US5665014 does not meet the limitation to create a single combination tool formed from a first tool/base tool and hosel core tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736